Citation Nr: 0018985	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1974.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for a chronic acquired psychiatric disorder and a 
chronic acquired upper respiratory disability including 
sinusitis and left ear otitis media.

In September 1999 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a chronic 
acquired psychiatric disorder, found the claim of entitlement 
to service connection for a chronic acquired respiratory 
disorder including sinusitis and otitis media well grounded, 
and remanded the case to the RO for further development of 
the claims of service connection for a chronic acquired 
respiratory disorder including sinusitis and otitis media for 
further development and adjudicative actions.

In April 2000 the RO granted entitlement to service 
connection for recurrent bronchitis and chronic obstructive 
pulmonary disease with assignment of a 60 percent evaluation, 
recurrent sinusitis with assignment of a 10 percent 
evaluation, and allergic rhinitis with assignment of a 
noncompensable evaluation all effective August 6, 1996.  The 
veteran was notified of the above determinations and has not 
filed a notice of disagreement.  The above issues are 
accordingly not considered part of the current appellate 
review.

In April 2000 the RO also affirmed the previous denial of 
entitlement to service connection for otitis media.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The record reflects that previously the veteran had been 
represented by the Disabled American Veterans.  In May 2000 
he executed a power of appointment naming the Texas Veterans 
Commission (TVC) as his representative.  

The TVC was never notified of the April 2000 determinations 
of the RO reported above.  Consequently, TVC has not had the 
opportunity to address the April 2000 determinations of the 
RO on behalf of the veteran.

Regulations provide that an appellant will be accorded full 
rights to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Under the circumstances, the Board is remanding the case to 
the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran's representative, the 
TVC, should be provided the opportunity 
to review the claims file and submit a 
statement in support of the claim as to 
the issue(s) on appeal.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The Board intimates no opinion as to any final outcome 
warranted.  The purpose of this remand is to ensure due 
process of law.  No action is required of the veteran unless 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




